Citation Nr: 0003523	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-17 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for post-operative left inguinal hernia repair times three 
with nerve entrapment, on appeal from the initial grant of 
service connection.

2.  Entitlement to a disability rating higher than 10 percent 
prior to March 17, 1999, for residuals of neck injury, C6-7 
herniated disc, post-operative anterior cervical diskectomy 
and fusion, on appeal from the initial grant of service 
connection. 

3.  Entitlement to a disability rating higher than 20 percent 
from March 17, 1999, for residuals of neck injury, C6-7 
herniated disc, post-operative anterior cervical diskectomy 
and fusion, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had more than 25 years of active military 
service, and his last period of service was from September 
1985 to March 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, in pertinent part, granted service 
connection for post-operative left inguinal hernia, with 
assignment of a 10 percent disability rating, and granted 
service connection for residuals of neck injury, with 
assignment of a zero percent disability rating. 

After the veteran perfected his appeal, a May 1998 rating 
decision assigned a 10 percent disability rating for the 
veteran's cervical spine disorder effective the day following 
his separation from service (April 1, 1996).  An April 1999 
decision by the local Hearing Officer then assigned a 20 
percent disability rating for the veteran's cervical spine 
disorder effective March 17, 1999.  This was not a full grant 
of the benefit sought on appeal because a higher disability 
rating is available under Diagnostic Code 5293.  On a claim 
for an original or an increased rating, the claimant is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and such a claim remains in appellate 
status where a subsequent rating decision awarded a higher 
rating, but less than the maximum available benefit.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Therefore, this issue 
remains before the Board.  Since the 20 percent rating was 
effective from March 17, 1999, the issues on appeal have been 
rephrased as shown above.

In October 1999, a videoconference hearing was held before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).


FINDINGS OF FACT

1.  The veteran's claims are plausible, and the RO has 
obtained sufficient evidence for correct disposition of these 
claims.

2.  Since the left inguinal hernia repair performed in March 
1993, the veteran has had no recurrences of a left hernia.

3.  The veteran's post-operative left inguinal hernia 
requires the internal support of a mesh and use of a belt 
when engaging in physical activity and adversely affects the 
veteran's physical abilities.

4.  The veteran is currently receiving the maximum schedular 
disability rating for impairment of the ilioinguinal nerve.

5.  Prior to March 17, 1999, the veteran's cervical spine 
condition resulted in no objective evidence of disability or 
functional limitations. 

6.  Since March 17, 1999, the veteran's cervical spine 
condition has been manifested by evidence of pain with range 
of motion, resulting in no more than a moderate level of 
functional loss.


CONCLUSIONS OF LAW

1.  The veteran's claims for higher disability ratings for 
his post-operative left inguinal hernia and residuals of neck 
injury are well grounded, and VA has satisfied its duty to 
assist him in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for assignment of a separate disability 
rating of 10 percent, and no higher, for post-operative left 
inguinal hernia repair times three were met as of the grant 
of service connection.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.25, 4.27, and 4.114, 
Diagnostic Code 7338 (1999).

3.  The criteria for an evaluation higher than 10 percent for 
left ilioinguinal nerve impairment have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.27, 4.123, 4.124, and 4.124a, Diagnostic Codes 8530, 
8630, and 8730 (1999).

4.  The criteria for a disability rating higher than 10 
percent for residuals of neck injury, C6-7 herniated disc, 
post-operative anterior cervical diskectomy and fusion, were 
not met prior to March 17, 1999.  38 U.S.C.A. §§ 1155 and 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 
4.27, 4.40, 4.45, and 4.71a, Diagnostic Code 5293 (1999).

5.  The criteria for a disability rating higher than 20 
percent for residuals of neck injury, C6-7 herniated disc, 
post-operative anterior cervical diskectomy and fusion, have 
not been met since March 17, 1999.  38 U.S.C.A. §§ 1155 and 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 
4.27, 4.40, 4.45, and 4.71a, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grants of 
service connection and original assignment of disability 
ratings for his left hernia and cervical spine disorders.  
Therefore, his claims continue to be well grounded as long as 
the rating schedule provides a higher rating for the service-
connected conditions.  Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations.  There is no evidence indicating that there has 
been a material change in the severity of either of his 
service-connected conditions since he was examined in 1999, 
and sufficient evidence is of record to rate the service-
connected disabilities properly.  The veteran has stated that 
he receives private treatment at Morganton Family Practice.  
The RO requested these records in August 1998, but no 
response was received.  In October 1998, the RO informed the 
veteran of the failure to obtain these records, and he was 
given an opportunity to obtain the records himself and submit 
them to the RO.  He did not do so.  Accordingly, in the 
circumstances of this case, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

The veteran has disagreed with the original disability 
ratings assigned for his left hernia and cervical spine 
disorders.  There is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate Statement of the 
Case (SOC).  Id. at 126 and 132.  With an initial rating, the 
RO can assign separate disability ratings for separate 
periods of time based on the facts found.  Id. at 126.  With 
an increased rating claim, "the present level of disability 
is of primary importance."  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  This distinction between disagreement with 
the original rating awarded and a claim for an increased 
rating is important in terms of VA adjudicative actions.  
Fenderson, 12 Vet. App. at 132.

The Supplemental Statements of the Case (SSOCs) provided to 
the veteran identified the issues on appeal as evaluation of 
the service-connected left hernia and cervical spine 
disorders.  Throughout the course of this appeal, the RO has 
evaluated all the evidence of record in determining the 
proper evaluation for the veteran's service-connected 
disabilities.  The August 1996 rating decision that granted 
service connection for these conditions considered all the 
evidence of record in assigning the original disability 
ratings.  The RO did not limit its consideration to only the 
recent medical evidence of record, and did not therefore 
violate the principle of Fenderson.  The veteran has been 
provided appropriate notice of the pertinent laws and 
regulations and has had his claims of disagreement with the 
original ratings properly considered based on all the 
evidence of record.  The RO complied with the substantive 
tenets of Fenderson in its adjudication of the veteran's 
claims.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the veteran's service-connected 
disabilities. 
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (1999).  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The Court 
has acknowledged, however, that a veteran may have separate 
and distinct manifestations attributable to the same injury 
and should be compensated under different diagnostic codes.  
Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Board has reviewed all the evidence of record, which 
consists of the veteran's service medical records, reports of 
VA examinations conducted in 1997 and 1999, and the veteran's 
testimony presented in 1998 and 1999.  The pertinent evidence 
is discussed below.

A.  Left inguinal hernia

During service, the veteran underwent three surgeries for a 
recurrent left inguinal hernia.  The last surgery was 
performed in March 1993 and involved placement of Marlex 
mesh.  After that surgery, the veteran's complaints included 
recurrent pain in the left inguinal area with mild exertion, 
including sexual activity and urination.  Physical 
examinations showed no palpable hernia, but there was 
evidence of nerve entrapment along the left inner thigh and 
incision line.  

The veteran is evaluated under Diagnostic Code 7338-8630 at 
10 percent.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (1999).  The 
hyphenated diagnostic code in this case indicates that 
inguinal hernia under Diagnostic Code 7338 is the service-
connected disorder, and impairment of the ilioinguinal nerve 
under Diagnostic Code 8630 is a residual condition.  

The RO assigned a 10 percent disability rating for this 
condition due solely to impairment of the ilioinguinal nerve.  
The veteran has not been assigned an evaluation for the 
hernia itself, although the RO has considered such a rating.  
If the veteran has separate and distinct manifestations 
attributable to the hernia under Diagnostic Code 7338, as 
opposed to symptomatology from the ilioinguinal nerve 
impairment for which he is being compensated under Diagnostic 
Code 8630, then he could possibly receive separate disability 
ratings.  

Disability ratings under Diagnostic Code 7338 are based on 
the presence and size of an inguinal hernia, as well as 
whether it necessitates any form of support.  Disability 
ratings under Diagnostic Code 8630 are based on the sensory 
manifestations resulting from impairment of the ilioinguinal 
nerve.  The symptomatology for an inguinal hernia 
appropriately rated under Diagnostic Code 7338 is not 
duplicative of or overlapping with the symptomatology of 
ilioinguinal nerve impairment appropriately rated under 
Diagnostic Code 8630.  If there were additional disability 
attributable to the hernia itself, as opposed to the nerve 
entrapment, the veteran would be entitled to a separate 
disability rating.  

The veteran is seeking a higher rating for his service-
connected left inguinal hernia disorder, and the issue of the 
evaluation to be assigned all manifestations of the service-
connected disability is reasonably raised in the record and 
is inextricably intertwined with the claim for a higher 
rating before the Board.  Accordingly, consideration will be 
given to whether any separate evaluations should be assigned 
under applicable diagnostic codes.  See Esteban v. Brown, 6 
Vet. App. 259, 261-262 (1994); 38 C.F.R. § 4.14 (1999).  The 
veteran has been given notice of the laws and regulations 
regarding disability ratings for both an inguinal hernia and 
ilioinguinal nerve impairment and has had an opportunity to 
submit evidence and argument related to this issue.  
Therefore, the Board's action is not prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Also, the following decision does not prejudice the veteran 
because, for the reasons and bases indicated below, the 
decision is favorable to him.

The veteran is already receiving the maximum evaluation under 
the applicable diagnostic criteria for impairment of the 
ilioinguinal nerve.  Diagnostic Code 8530 provides a zero 
percent disability rating for mild or moderate paralysis of 
the ilioinguinal nerve and a 10 percent disability rating for 
severe to complete paralysis of the ilioinguinal nerve.  38 
C.F.R. § 4.124a, Diagnostic Code 8530 (1999).  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a, Diseases of the Peripheral Nerves (1999).

Diagnostic Code 8630 refers to neuritis involving the 
ilioinguinal nerve.  Neuritis is characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, and is rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 
(1999).  Diagnostic Code 8730 refers to neuralgia involving 
the ilioinguinal nerve.  Neuralgia is characterized by dull 
and intermittent pain, of typical distribution so as to 
identify the nerve, and is also rated on the same scale 
provided for injury of the nerve involved, with a maximum 
equal to moderate, incomplete, paralysis.  38 C.F.R. § 4.124 
(1999).

The Secretary establishes disability ratings that are 
intended to compensate a veteran for average impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  In this case, the veteran's 
entrapment of the left ilioinguinal nerve from the various 
hernia surgeries has resulted in decreased sensation in the 
left inguinal area, the medial aspect of the thigh, the 
lateral aspect of the scrotal area, and the area supplied by 
the ilioinguinal nerve; subjective complaints of tingling, 
numbness, and tenderness; and pain that is, at times, severe.  
This symptomatology has been assigned the maximum schedular 
rating of 10 percent.  Regardless of whether the veteran's 
symptoms are classified as paralysis of the ilioinguinal 
nerve, or neuritis or neuralgia of the ilioinguinal nerve, 
the maximum available schedular rating is 10 percent.  The 10 
percent disability rating encompasses a level of compensation 
for persistent symptoms due to disorders of the ilioinguinal 
nerve and for any impairment in earning capacity due to the 
residual symptoms.  There is a lack of entitlement to a 
higher schedular evaluation. 

Under Diagnostic Code 7338, a noncompensable (zero percent) 
disability rating requires either:  (1) a small, reducible 
inguinal hernia, or an inguinal hernia without true hernia 
protrusion; or (2) an inguinal hernia that has not been 
operated on, but is remediable.  A 10 percent disability 
rating is warranted where the evidence shows a post-operative 
recurrent inguinal hernia that is readily reducible and well 
supported by truss or belt.  A 30 percent disability rating 
requires either:  (1) a small, post-operative recurrent 
inguinal hernia that is not well supported by truss or not 
readily reducible; or (2) an unoperated, irremediable 
inguinal hernia that is not well supported by truss or not 
readily reducible.  A 60 percent disability rating requires a 
large post-operative hernia that is recurrent, not well 
supported under ordinary conditions, and not readily 
reducible, when it is considered inoperable.  38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (1999). 

The service medical records from 1993 to 1996 and the post-
service medical evidence do not show that the veteran's left 
inguinal hernia has recurred since the last surgery in 1993.  
Every physical examination since 1993 has shown no palpable 
bulging.  Therefore, the veteran's left inguinal hernia, 
although certainly "recurrent" during service, has not been 
"recurrent" at any time since service.

The veteran does not use a truss or belt to support his 
hernia because he does not have a hernia at this time.  
However, the Board concludes that the evidence shows 
disability that more nearly approximates that which warrants 
the assignment of a 10 percent disability rating.  See 
38 C.F.R. § 4.7 (1999).  Although the veteran does not wear a 
truss or belt for support of an identifiable hernia, he does 
have a mesh device for internal support.  Also, he testified 
that he has to wear a belt for support when lifting at work 
and often has to have assistance in lifting objects.  In 
addition to the nerve-related pain, he has also consistently 
complained of pressure and pain with activities such as 
urination, bowel movements, and sexual activity.  Although 
such complaints are not indicative of impairment of earning 
capacity as required by the rating schedule, the veteran has 
also testified that he has to monitor his physical activity 
and movements, particularly in his job as a clerk at a 
grocery store.  He referred to his daily activities as 
"guarded."  

Although not precisely consistent with the diagnostic 
criteria, the residuals of the veteran's left inguinal hernia 
are clearly disabling to him to some degree, and a 10 percent 
disability rating is warranted.  The impairment resulting 
from the veteran's service-connected post-operative left 
inguinal hernia more nearly approximates the impairment that 
would result if he currently had a post-operative hernia that 
was readily reducible and well supported by a truss or belt.  
In assigning this rating, the Board has resolved all 
reasonable doubt regarding the level of the veteran's 
disability in his favor.  Accordingly, a separate 10 percent 
rating is granted, to be combined with the rating for 
ilioinguinal nerve impairment under 38 C.F.R. § 4.25.

B.  Cervical spine disorder

The RO received the veteran's claim for service connection 
within the year following his separation from service, and 
service connection for this condition was awarded as of 
April 1, 1996, the day following his separation from service.  
See 38 C.F.R. § 3.400(b)(2)(i) (1999) (effective date of an 
award of disability benefits will be the day following 
separation from active service if claim is received within 
one year after separation from service).  The veteran was 
initially assigned a zero percent disability rating for this 
condition, but it was increased to 10 percent in 1998 with an 
effective date of April 1, 1996.  In 1999, he was awarded a 
20 percent disability rating for this condition, with an 
effective date of March 17, 1999, which was the date of VA 
physical examination.  As the veteran has perfected his 
appeal from the initial assignment of a disability rating for 
his cervical spine disorder, the Board will address whether 
he was entitled to a disability rating higher than 10 percent 
prior to March 17, 1999, as well as whether he is entitled to 
a disability rating higher than 20 percent from March 17, 
1999.

During service, the veteran incurred a neck injury while 
playing sports.  His symptoms of pain and weakness in the 
left arm were consistent with a herniated disc at C6-7.  In 
July 1986, he underwent anterior cervical diskectomy and 
fusion of the cervical spine.  The service medical records 
showed an excellent post-operative recovery.  

The veteran is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  His service-connected disorder is residuals of a 
neck injury, including post-operative cervical diskectomy and 
fusion, which does not have a specific diagnostic code.  When 
a veteran is diagnosed with an unlisted disease, it must be 
rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20 
and 4.27 (1999).  Therefore, his cervical spine condition is 
rated as analogous to intervertebral disc syndrome under 
Diagnostic Code 5293.  

In evaluating this claim, the Board must consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (1999).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45(f) (1999).  Diagnostic Code 5293 for 
intervertebral disc syndrome involves loss of range of motion 
because the nerve defects and resulting pain associated with 
injury to the affected nerve may cause limitation of motion 
of the cervical, thoracic, or lumbar vertebrae.  VAOPGCPREC 
36-97.  Therefore, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.

Under Diagnostic Code 5293, a 10 percent disability rating is 
provided for mild intervertebral disc syndrome, a 20 percent 
disability rating is provided for moderate intervertebral 
disc syndrome with recurring attacks, and a 40 percent 
disability rating is provided for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
60 percent disability rating is warranted for symptoms 
analogous to pronounced intervertebral disc syndrome with 
little intermittent relief and persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).

1.  Rating prior to March 17, 1999

The RO granted a 10 percent disability rating for the 
veteran's neck condition from April 1996 to March 1999.  The 
only objective evidence regarding the severity of the 
veteran's neck disorder between his separation from service 
in 1996 and the assignment of a 20 percent disability rating 
as of March 17, 1999, is the report of the VA examination 
conducted in December 1997. 

Upon examination in December 1997, the veteran complained of 
pain radiating from the neck into the left upper extremity, 
which occurred, at most, once a month.  He had not sought any 
treatment for his neck disorder since service.  Examination 
of the cervical spine showed no deformity.  Flexion of the 
cervical spine was normal, with the ability to touch the chin 
to the chest.  Extension of the cervical spine was to 10 
degrees; lateral rotation was to 40 degrees bilaterally; and 
lateral tilt was to 15 degrees bilaterally.  The examiner 
concluded that the veteran was objectively and functionally 
normal. 

The 10 percent disability rating assigned prior to March 1999 
contemplated a mild level of symptoms.  The findings in 
December 1997 did not show that the veteran's neck condition 
was any more than mildly disabling to him, and the lack of 
objective findings preponderates against such a conclusion.  
The December 1997 VA examination showed that, despite his 
complaints, the veteran was functionally normal.  

There is no objective evidence regarding the severity of the 
veteran's neck disorder between December 1997 and March 1999.  
The veteran testified in July 1998 that he performed "self-
treatment" for his neck which involved placing his neck in a 
certain position when he had pain.  He argued that he 
experienced pain a minimum of three times per month, which he 
treated with heat and ice.  He indicated that he had to be 
careful with bodily movements.  

The level of disability from the service-connected neck 
condition was not so disabling to the veteran that he 
complained of it or sought treatment for it.  There is no 
evidence from which the Board could conclude that his neck 
disorder was more than mild prior to March 1999, and his 1998 
testimony as to his symptomatology would not support such a 
conclusion.  There is no evidence indicating that the veteran 
experienced any functional loss.  Prior to March 1999, he did 
not report inability to perform any physical activities or 
any increased difficulties when doing so.  In fact, he 
testified in 1998 that he felt the symptoms of his cervical 
spine disorder would be present regardless of his employment 
in a physically demanding position.  He only reported 
"problems" if lifting something like a case of soda out of 
the car.  The evidence, therefore, does not show any 
increased functional loss or pain with use of the cervical 
spine.  

Accordingly, the 10 percent disability rating assigned during 
this time period for a mild level of disability was 
appropriate, and the preponderance of the evidence is against 
assignment of a disability rating higher than 10 percent for 
the veteran's cervical spine disorder prior to March 17, 
1999.  The assigned 10 percent disability rating for, at 
most, slight impairment of the cervical spine adequately 
compensated the veteran for his pain and for any increased 
level of functional loss and pain that he may have 
experienced during flare-ups.  The objective medical evidence 
did not create a reasonable doubt regarding the level of his 
neck disability.  Although the Board is required to consider 
the effect of the veteran's pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board has considered all other potentially applicable 
diagnostic codes.  Under Diagnostic Code 5290, for limitation 
of cervical spine motion, a 10 percent disability rating is 
warranted for slight limitation of motion, a 20 percent 
disability rating for moderate limitation of motion, and a 30 
percent disability rating for severe limitation of motion.  
Limitation of motion is contemplated within Diagnostic Code 
5293, and it would not be appropriate to assign separate 
evaluations for limitation of motion and intervertebral disc 
disease, because to do so would constitute evaluation of the 
same disability twice.  38 C.F.R. § 4.14 (1999); see 
VAOPGCPREC 36-97.  Regardless, there is no medical evidence 
indicating that the veteran has any more than slight 
limitation of motion of the cervical spine.

Diagnostic Codes 5288, 5289, 5291, 5292, 5294, and 5295 are 
not pertinent since they apply to dorsal or lumbar spine 
disabilities, and the veteran's service-connected disorder is 
a cervical spine disability.  Therefore, these diagnostic 
codes do not provide the basis for assignment of a higher 
rating. 

Diagnostic Code 5285 pertains to residuals of fractured 
vertebrae.  However, consideration of the veteran's service-
connected disability under Diagnostic Code 5285 is not 
warranted because the medical evidence does not show that the 
veteran fractured any cervical vertebrae during service.

Under Diagnostic Code 5287 for ankylosis of the cervical 
spine, a 30 percent disability rating is warranted for 
favorable ankylosis, and a 40 percent disability rating is 
warranted for unfavorable ankylosis.  There is no medical 
evidence showing that the veteran has ankylosis of the 
cervical spine, as opposed to limitation of motion.  He is 
able to move the cervical spine, so it is clearly not 
immobile.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(defining ankylosis as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure") (citation 
omitted).  Therefore, consideration of the veteran's service-
connected disability under Diagnostic Code 5286 for complete 
ankylosis of the spine is also not warranted.

Accordingly, the preponderance of the evidence is against 
assignment of a disability rating higher than 10 percent 
prior to March 17, 1999, under all potentially applicable 
diagnostic codes.  There is no reasonable doubt on this 
matter that could be resolved in the veteran's favor.

2.  Rating from March 17, 1999

On March 17, 1999, the veteran underwent another VA physical 
examination.  It is clear that, as of that date, the veteran 
had experienced an increase in disability.  During this 
examination, he complained of pain, weakness, and stiffness 
of the neck on at least a weekly basis.  He indicated that 
his symptoms were aggravated by movement of the neck and 
alleviated by rest.  He reported limitation of function when 
experiencing symptoms.  

The VA examination in March 1999 showed pain with motion of 
the cervical spine and muscle spasms.  Range of cervical 
spine motion was flexion to 60 degrees, extension to 50 
degrees, lateral flexion to 40 degrees bilaterally, and 
rotation to 80 degrees bilaterally.  There was tenderness at 
C5-6.  The evidence from March 1999 clearly showed that the 
veteran's neck condition had become more symptomatic.  The 
examiner in 1999 noted that the veteran had pain with range 
of motion of the cervical spine. 

Based on considerations of functional loss and pain on 
motion, the veteran's cervical spine disability is productive 
of disability warranting the assigned 20 percent evaluation, 
but no higher.  Examining the medical history of his cervical 
spine condition, there has clearly been worsening of his 
disability in terms of the severity of his complaints since 
he was examined in 1997.  However, he has no more than a 
moderate level of disability.

The medical evidence does not show that the veteran has any 
abnormal neurological findings.  Despite his complaints of 
radiating pain, the neurological examination of the upper 
extremities was normal in 1999.  He has full motor function 
and sensation in the upper extremities.  He does not have any 
muscle atrophy, indicating that full or nearly full function 
remains.  There are no findings indicative of a severe or 
pronounced cervical spine disorder, such as impairment of 
motor strength or neurological deficits.  Therefore, a 
disability rating higher than 20 percent is not warranted 
under Diagnostic Code 5293.

The Board has considered all other potentially applicable 
diagnostic codes, as discussed above.  However, the veteran 
is not service-connected for residuals of a fractured 
cervical vertebra, and he does not have ankylosis of the 
cervical spine.  Any limitation of motion of the cervical 
spine that he does have is no more than slight.  Accordingly, 
the preponderance of the evidence is against assignment of a 
disability rating higher than 20 percent from March 17, 1999, 
under all potentially applicable diagnostic codes.  There is 
no reasonable doubt on this matter that could be resolved in 
the veteran's favor.













	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a separate 10 percent disability rating, and 
no more, for the post-operative residuals of left inguinal 
hernia repair times three is granted, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.

Entitlement to a disability rating higher than 10 percent for 
left ilioinguinal nerve impairment is denied.

Entitlement to a disability rating higher than 10 percent 
prior to March 17, 1999, for residuals of neck injury, C6-7 
herniated disc, post-operative anterior cervical diskectomy 
and fusion, is denied. 

Entitlement to a disability rating higher than 20 percent 
from March 17, 1999, for residuals of neck injury, C6-7 
herniated disc, post-operative anterior cervical diskectomy 
and fusion, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

